Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

   Civil Case No. 19-cv-02910-PAB-NYW

   ZACHARIAH ROBERTSON, individually and on behalf of others similarly situated,

         Plaintiff,

   v.

   REP PROCESSING, LLC, d/b/a RIMROCK ENERGY PARTNERS,

         Defendant.


                                           ORDER


         This matter is before the Court on the Motion for Reconsideration of Orders

   Denying Motion to Compel Arbitration [Doc. 50] and Granting Motion to Strike [Doc. 49]

   filed by REP Processing, L.L.C. d/b/a Rimrock Energy Partners’ (“Rimrock”) [Docket No.

   51]. Plaintiff responded, Docket No. 59, to which Rimrock replied. Docket No. 62.

   I. BACKGROUND

         Rimrock seeks reconsideration of two orders. Docket No. 51 at 1. In one order,

   the Court denied Defendant and Third-Party Defendant’s Motion to Compel Arbitration

   and for a Stay of Proceedings [Docket No. 28]. 1 Docket No. 50. In another order, the

   Court granted Plaintiff’s Motion to Strike or Sever Third-Party Complaint [Docket No. 22]

   and denied Defendant/Third-Party Plaintiff REP Processing, L.L.C. d/b/a Rimrock



         1
            The motion to compel was jointly filed by defendant and Kestrel Field Services,
   Inc. (“Kestrel”), see Docket No. 28; however, because the Court dismissed Kestrel as a
   defendant in this matter, Docket No. 49, the Court construed the motion to compel as
   being filed only by defendant. See Docket No. 50 at 3 n.2.
Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 2 of 12




   Energy Partners’ Motion for Leave to Amend Third-Party Complaint [Docket No. 27].

   Docket No. 49. The background facts and procedural history are discussed in those

   two orders and will not be repeated here except to the extent necessary to resolve the

   motion to reconsider.

   II. LEGAL STANDARD

          The parties dispute the proper legal standard under which the Court should

   review the motion to reconsider. Compare Docket No. 59 at 2–3 with Docket No. 62 at

   1–3. Plaintiff argues that the Court must review Rimrock’s motion under Federal Rule

   of Civil Procedure 60(b) and states that “[r]econsideration under Rule 60(b) is

   extraordinary, and may be granted only in exceptional circumstances” that do not apply

   here. Docket No. 59 at 3 (quoting Freeman v. Watkins, No. 06-cv-00405-MSK-KMT,

   2010 WL 4781156, at *2 (D. Colo. Nov. 17, 2010)). Plaintiff believes Rule 60(b) applies

   because, he argues, Rimrock’s motion is untimely and therefore cannot be considered

   under Rule 59(e), which “governs a motion for reconsideration filed within 28 days of

   judgment.” Id. at 3. Plaintiff contends that, since Rimrock filed its motion for

   reconsideration on October 26, 2020, 32 days after the Court’s orders, Rule 59(e)

   cannot apply. Id. Instead, plaintiff argues, Rule 60(b) provides the proper framework.

   Id. Rimrock insists that its motion was timely filed and that Rule 59 does not apply

   because that rule sets forth procedures regarding motions for new trial or to alter or

   amend judgment, but neither of the Court’s orders is a final judgment. Docket No. 62 at

   1–2. Rimrock argues that nothing in Rule 59(e) requires that motions to reconsider

   interlocutory orders be filed within 28 days of the order. Id.



                                                2
Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 3 of 12




          The Federal Rules of Civil Procedure do not specifically provide for motions for

   reconsideration. See Hatfield v. Bd. of Cnty. Comm’rs for Converse Cnty., 52 F.3d 858,

   861 (10th Cir. 1995). Instead, motions for reconsideration fall within a court’s plenary

   power to revisit and amend interlocutory orders as justice requires. See Paramount

   Pictures Corp. v. Thompson Theatres, Inc., 621 F.2d 1088, 1090 (10th Cir. 1980) (citing

   Fed. R. Civ. P. 54(b)); see also Houston Fearless Corp. v. Teter, 313 F.2d 91, 92 (10th

   Cir. 1962). Motions to reconsider are generally an inappropriate vehicle to advance

   “new arguments, or supporting facts which were available at the time of the original

   motion.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). “[A]

   motion for reconsideration is appropriate where the court has misapprehended the

   facts, a party’s position, or the controlling law.” Alpenglow Botanicals, LLC v. United

   States, 894 F.3d 1187, 1203 (10th Cir. 2018).

          Regardless of the analysis applied, the basic assessment tends to be the same:

   courts consider whether new evidence or legal authority has emerged or whether the

   prior ruling was clearly in error. Rimrock “does not contend [that] there is any change in

   the controlling law, and it has not presented new evidence previously unavailable for

   the Court’s review. However, Rimrock respectfully suggests that the Court’s . . . orders

   should be reconsidered to correct clear error in the orders or to prevent manifest

   injustice.” Docket No. 62 at 3. Thus, the Court need not wade into the parties’ dispute

   on which standard to apply to Rimrock’s motion.

          Under the clearly erroneous standard, “the reviewing court [must] affirm unless it

   ‘on the entire evidence is left with the definite and firm conviction that a mistake has



                                                3
Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 4 of 12




   been committed.’” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir.

   1988) (citing United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

   III. ANALYSIS

          A. Order Denying Rimrock’s Motion to Compel Arbitration

          Rimrock, a midstream oil and gas company, entered into an agreement with

   Kestrel in 2019 for Kestrel to employ and supply workers to Rimrock for one of its

   projects. Docket No. 28 at 2. According to Rimrock, “a consultant to Rimrock

   instructed Kestrel to assign [plaintiff] to” Rimrock’s project, which Kestrel did. Id. As

   part of the hiring process, plaintiff entered into a “Mutual Arbitration Agreement” with

   Kestrel. Id. at 2–3. The arbitration agreement is “between [plaintiff] and Kestrel.”

   Docket No. 28-2 at 6.

          The arbitration agreement provides, in part:

          The Company2 and I mutually agree and contract to resolve by arbitration
          all past, present, or future claims or controversies, including, but not
          limited to, claims arising out of or related to my application for
          employment, employment, or termination of my employment that the
          Company may have against me or I may have against: (i) the Company or
          its subsidiaries or affiliated entities (“Kestrel Entities”); (ii) Kestrel Entities
          officers, directors, employees, or agents in their capacity as such or
          otherwise, (iii) Kestrel Entities’ benefit plans or the plans’ sponsors,
          fiduciaries, administrators, affiliates, and agents, and/or (iii) all of their
          successors and assigns.

   Id. Even though the arbitration agreement is between plaintiff and Kestrel, Rimrock

   sought to compel arbitration of plaintiff’s claims against Rimrock pursuant to the

   agreement. Docket No. 28.

          In the briefing on the original motion, the parties disagreed about how to read the

          2
              “Company” is defined in the agreement as Kestrel. Docket No. 28-2 at 6.

                                                   4
Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 5 of 12




   arbitration agreement. Plaintiff argued that the clause enumerating the entities that are

   subject to the agreement, excerpted above, shows that the agreement is limited to only

   claims plaintiff has against Kestrel, or that Kestrel has against plaintiff, and plaintiff

   asserts that his claims against Rimrock are not covered by the agreement. Docket No.

   36 at 3–4. Rimrock, on the other hand, suggested a broader reading of the agreement

   and argued that plaintiff agreed to arbitrate all “disputes involving Kestrel” or “disputes

   that arise out of the employment relationship between [plaintiff] and Kestrel.” Docket

   No. 28 at 7–8. The Court found that Rimrock’s broad reading of the arbitration

   agreement was not supported by the agreement’s plain language and held that the

   arbitration requirement is limited to claims between plaintiff and Kestrel. Docket No. 50

   at 7.

           Rimrock also argued that the agreement’s use of terms “claims,” “controversies,”

   and “disputes” indicates that plaintiff’s claims fall within the scope of the agreement as a

   “dispute” involving both plaintiff and Kestrel. Docket No. 28 at 6–7. The Court,

   however, held that Rimrock did not and could not point to any language in the

   arbitration agreement that supported its broad interpretation of the contractual language

   because nothing in the agreement’s language indicated an intent to include plaintiff’s

   claims against Rimrock. Docket No. 50 at 8–9. Thus, the Court held that plaintiff

   demonstrated that his claims fall outside of the scope of the arbitration agreement. Id.

   at 9.

           Next, Rimrock argued that it could enforce the arbitration agreement as a third-

   party beneficiary. Docket No. 28 at 9. The Court, however, noted that it already

   rejected the argument that the plain language or circumstances of the arbitration

                                                  5
Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 6 of 12




   agreement indicate an intent to benefit Rimrock, which is required for a third-party

   beneficiary to enforce a contract. Docket No. 50 at 10–11 (citing Parrish Chiropractic

   Ctrs., P.C. v. Progressive Cas. Ins. Co., 874 P.2d 1049, 1056 (Colo. 1994)). As to the

   agreement’s language, the Court found no intent to benefit Rimrock, but rather found

   that the language disproved any notion of an intent to benefit Rimrock. Id. at 11.

          Finally, Rimrock argued that, even if the Court were to deny its motion to compel,

   the Court should find that the case must proceed on an individual, rather than class,

   basis. Docket No. 28 at 14. The arbitration agreement provides that plaintiff “waive[s]

   any right to any dispute to be brought, heard, decided, or arbitrated as a class and/or

   collective action.” Docket No. 28-2 at 6. Rimrock argued that, because the class action

   waiver mentions “disputes,” but not “claims,” plaintiff’s waiver is not tied to his claims

   against Rimrock, but rather only to his broader disputes involving Kestrel. Docket No.

   28 at 14. The Court again noted that it had already rejected Rimrock’s proposed broad

   definition of “disputes” and, for that reason, rejected Rimrock’s assertion that plaintiff

   must proceed individually in his claims against Rimrock pursuant to the class action

   waiver. Docket No. 50 at 13–14.

          Rimrock re-states many of these arguments in its motion for reconsideration.

   See generally Docket No. 51. Under the clearly erroneous standard, however, “the

   reviewing court [must] affirm unless it ‘on the entire evidence is left with the definite and

   firm conviction that a mistake has been committed.’” Ocelot Oil, 847 F.2d at 1464

   (quoting U.S. Gypsum, 333 U.S. at 395). The Court is not left with such a conviction

   and denies Rimrock’s motion.



                                                 6
Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 7 of 12




            First, Rimrock argues that, if the Court only took another look at the class action

   waiver’s (“Section 3”) plain language, it would see things Rimrock’s way. Docket No. 51

   at 3. As in its original motion, Rimrock insists that, because the section of the

   agreement dealing with arbitration (“Section 1”) uses different words than Section 3, the

   two sections should be construed differently. Id. at 3–4. The Court, however, rejected

   this broad reading of “disputes” because the agreement’s arbitration clause is clearly

   limited to claims between plaintiff and Kestrel. Docket No. 50 at 7–8 (citing Docket No.

   28-2 at 6). Moreover, the Court found that Rimrock could not point to any language in

   the agreement that supported its broad reading of the contract language. Although

   Rimrock points the Court to Sections 1 and 3 in its motion for reconsideration, Rimrock

   again identifies no language that would support its interpretation. W hile Rimrock may

   disagree with the Court’s reading of Section 3, it has not identified any clear error.

   Sections 1 and 3 may use slightly different language, but the prefatory paragraph

   before Section 1, which applies to the entire contract, states, “[t]his Mutual Arbitration

   Agreement (“Agreement”) is between me and Kestrel Field Services, Inc., formerly

   Kestrel Engineering, Inc. (“Company”).” See Docket No. 28-2 at 6. The placement of

   this paragraph indicates that it applies to both Sections 1 and 3. In other w ords, the

   entire agreement, including both Sections 1 and 3, is between plaintiff and Kestrel, not

   Rimrock, which means that, at least on this issue, the sections should have the same

   scope.

            Furthermore, Section 1 begins, “[t]he Company and I mutually agree and

   contract to resolve by arbitration all past, present, or future claims or controversies . . . .

   All disputes covered by this Agreement will be decided by an arbitrator through

                                                  7
Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 8 of 12




   individual arbitration, not by way of court or jury trial.” Id. Given that the agreement is

   between plaintiff and Kestrel, as indicated by the prefatory paragraph, the plain

   language of Section 1 and the use of the defined term “Agreement” makes clear that

   Section 1 applies only to claims between plaintiff and Kestrel.

          Section 3 likewise applies only to claims between plaintiff and Kestrel. That

   section says, “[t]he Company and I waive any right for any dispute to be brought, heard,

   decided, or arbitrated as a class and/or collective action . . . . Notwithstanding any other

   provision in this Agreement, this Class Action waiver shall not be severable from this

   Agreement in any instance in which a dispute is brought by a class and/or collective

   action.” Id. Again, the use of the defined terms “Company” and “Agreement” clearly

   indicate that the class action waiver applies only to claims between plaintiff and Kestrel.

   The Court finds no clear error in its earlier analysis.

          Second, Rimrock argues that the class action waiver applies even if the

   arbitration agreement does not, and the two sections are severable. Docket No. 51 at

   4. Rimrock argues that “[b]eyond being written into the same general Agreement, there

   is nothing in the Class Action Waiver in Section 3 that ties it to the Arbitration

   Agreement in Section 1.” Id. This argument, however, is not persuasive. As the Court

   has already noted, the prefatory paragraph, which defines the entire agreement as

   being between plaintiff and Kestrel, applies to both Sections 1 and 3, and Section 3

   uses the same defined terms as in the prefatory paragraph and in Section 1.

   Additionally, Section 3 itself clearly states that it is not severable from Section 1.

   Section 3 states, “[n]otwithstanding any other provision in this Agreement, this Class

   Action waiver shall not be severable from this Agreement in any instance in which a

                                                 8
Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 9 of 12




   dispute is brought by a class and/or collective action.” Docket No. 28-2 at 6.

          Rimrock argues that, if Section 3 applied only to arbitrations, the language

   “brought, heard, [or] decided” would be rendered meaningless surplusage. Docket No.

   51 at 5. To the extent this argument differs from the arguments made in Rimrock’s

   original motion, the Court will not consider it. See Servants of the Paraclete, 204 F.3d

   at 1012 (motions to reconsider are inappropriate to advance “new arguments, or

   supporting facts which were available at the time of the original motion”). Even if this

   argument were properly before the Court, however, Rimrock has identified at most a

   different interpretation of the arbitration agreement, not clear error in the Court’s earlier

   analysis.

          Third, Rimrock argues that the Court should reconsider its order in light of Bock

   v. Salt Creek Midstream, LLC, 2020 WL 5640669 (D.N.M. Sept. 22, 2020), construing

   what Rimrock says is the same arbitration agreement. Docket No. 51 at 7. Rimrock

   states that the court in Bock held that the plaintiff was required to pursue his claims

   individually rather than in a class or collective action. Id. Rimrock concedes that Bock

   does not amount to a change in controlling law. Rather, Rimrock argues that, for

   reasons of comity, the Court should reconsider its order so that Section 3 is not

   construed one way by the District of New Mexico and another way by the District of

   Colorado. Id. The Bock order relied on an order in Snow v. Silver Creek Midstream

   Holdings, LLC, 467 F. Supp. 3d 1168 (D. W yo. 2020), which this Court already found

   distinguishable. See Docket No. 50 at 10 n.6. Rimrock states that the court in Snow

   “applied New Mexico contract construction principles” and “that the goal in construing



                                                 9
Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 10 of 12




   any contract is to determine the parties’ intent by applying the plain and ordinary

   meaning of the contract’s language.” Docket No. 51 at 7. As explained above, the

   Court found that the plain and ordinary language of the agreement between plaintiff and

   Kestrel is that Sections 1 and 3 are not severable. The Court is thus not left with the

   “definite and firm conviction that a mistake has been committed” in its earlier analysis.

   See Ocelot Oil, 847 F.2d at 1464 (quoting U.S. Gypsum, 333 U.S. at 395).

          Finally, Rimrock argues that the Court “did not consider the surrounding

   circumstances,” which, Rimrock believes, show that Rimrock “is entitled to arbitrate

   [plaintiff’s] claims as a third-party beneficiary.” Docket No. 51 at 9; see also Parrish,

   847 P.2d at 1056 (holding that a third party may enforce a contract if the intent to

   benefit the third party is apparent from the terms, circumstances, or both). Rimrock is

   mistaken, however. First, the Court notes that Rimrock raised these arguments in its

   original motion, and a motion for reconsideration may not simply repeat arguments

   made in the original motion. See Servants of the Paraclete, 204 F.3d at 1012. Second,

   the Court did consider the surrounding circumstances, which disprove Rimrock’s

   argument. See Docket No. 50 at 10–11 (quoting Parrish, 874 P.2d at 1056). Finally,

   two of the three circumstances that Rimrock enumerates – (1) that plaintiff worked for

   Kestrel several times prior to his work on Rimrock’s project and was aware that Kestrel

   is a staffing company and (2) that plaintiff “had to have known there was another party

   involved in the arrangement” – do not indicate an intent to benef it Rimrock. See Docket

   No. 51 at 10. The third circumstance that Rimrock lists is that “[b]oth parties to the

   agreement knew [that plaintiff’s] employment with Kestrel was intended to benefit a



                                                10
Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 11 of 12




   third party: [Rimrock].” Id. But this purported circumstance simply assumes what

   Rimrock is trying to prove. The Court finds no clear error because it is not left with the

   definite and firm conviction that it has made a mistake.

          B. Order Granting Plaintiff’s Motion to Strike and Denying Rimrock’s
          Motion for Leave to Amend

          Next, Rimrock asks the Court to reconsider its order striking Rimrock’s third-party

   complaint against Kestrel. Id. at 11. Rimrock, however, states only “[w]hile Rimrock

   disagrees with the Court’s analysis of those issues, it understands the Court has

   reviewed conflicting authorities, which have not been resolved by the Tenth Circuit or

   the U.S. Supreme Court, and views the issues differently than Rimrock.” Id. Rimrock

   states that it “respectfully requests that the Court reconsider its order at this time

   because the Court’s order denies Kestrel the opportunity to defend its actions, which

   gave rise to [plaintiff’s] complaints in the first place, and which, Rimrock believes, will

   eventually give rise to an indemnity obligation on Kestrel’s part.” Id.

          Rimrock thus has not identified any clear error in the Court’s order granting

   plaintiff’s motion to strike and denying Rimrock’s motion for leave to amend, and the

   Court finds none. Rather, Rimrock again cites the order in Bock, which is not binding

   on this Court. Rimrock bemoans the Court’s previous order as putting “Kestrel in an

   unenviable position” of not being able to defend itself in this action. Id. at 12. The

   possibility that litigation may put a non-party in an “unenviable” position is not sufficient

   to justify the Court’s reconsideration of a previous order where there is no clear error in

   the Court’s analysis.




                                                11
Case 1:19-cv-02910-PAB-NYW Document 74 Filed 09/15/21 USDC Colorado Page 12 of 12




   IV. CONCLUSION

         For the foregoing reasons, it is

         ORDERED that Motion for Reconsideration of Orders Denying Motion to Compel

   Arbitration [Doc. 50] and Granting Motion to Strike [Doc. 49] [Docket No. 51] is

   DENIED.


         DATED September 15, 2021

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                              12
